NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              ERNEST L. FRANCWAY, JR.,
                  Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee
            ______________________

                       2018-2136
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-3738, Judge Michael P. Allen,
Judge Amanda L. Meredith, Judge Joseph L. Toth.
               ______________________

       SUA SPONTE REHEARING EN BANC
             ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
 MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
         HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
                      ORDER
   This case was argued before a panel of three judges on
June 6, 2019. A sua sponte request for a poll on whether
2                                        FRANCWAY v. WILKIE




to consider this case en banc was made. A poll was con-
ducted, and the judges who are in regular active service
voted for sua sponte en banc consideration.
     Accordingly,
     I T I S ORDERED THAT:
        1. Rehearing en banc is granted for the limited pur-
           pose of deleting footnote 1 and accompanying
           text from the previous precedential opinion and
           replacing it with a new en banc footnote 1.
        2. The previous precedential opinion, dated July
           23, 2019, is hereby withdrawn and replaced with
           the modified precedential opinion attached to
           this order.


                                  FOR THE COURT

    October 15, 2019               /s/ Peter R. Marksteiner
          Date                     Peter R. Marksteiner
                                   Clerk of Court